Case: 5:20-cv-02472-JRA Doc #: 1-2 Filed: 11/02/20 1 of 3. PageID #: 24




                       EXHIBIT B
       Case: 5:20-cv-02472-JRA Doc #: 1-2 Filed: 11/02/20 2 of 3. PageID #: 25




                          IN THE COURT OF COMMON PLEAS
                              PORTAGE COUNTY, OHIO


STEPHEN CANAN,                                  ) CASE NO. 2020CV00603
                                                )
                      Plaintiff,                )
                                                ) NOTICE OF FILING OF REMOVAL
        vs.                                     )
                                                )
COURTAD-DALTON, LLC,                            )
                                                )
                      Defendant.                )

TO THE CLERK OF THE COURT OF COMMON PLEAS, PORTAGE COUNTY:

        PLEASE TAKE NOTICE that on November 2, 2020, Defendant Courtad-Dalton, LLC

removed this case to the United States District Court for the Northern District of Ohio. A copy

of the Notice of Removal is attached hereto as Exhibit A along with all corresponding exhibit(s).

Please take further notice that, pursuant to 28 U.S.C. § 1332, 1441, and 1446, the filing of the

Notice of Removal removes this action to the United States District Court, and this Court may

“proceed no further unless and until the case is remanded.”

                                               Respectfully submitted,



                                               s/ Robert A. Zimmerman
                                               Robert A. Zimmerman (0055478)
                                               Richard Hepp (0090448)
                                               BENESCH, FRIEDLANDER, COPLAN &
                                                 ARONOFF LLP
                                               200 Public Square, Suite 2300
                                               Cleveland, Ohio 44114
                                               Telephone: 216.363.4500
                                               Facsimile: 216.363.4588
                                               Email: rzimmerman@beneschlaw.com
                                                       rhepp@beneschlaw.com

                                               Attorneys for Defendant Courtad-Dalton, LLC




13926047 v1
       Case: 5:20-cv-02472-JRA Doc #: 1-2 Filed: 11/02/20 3 of 3. PageID #: 26




                                CERTIFICATE OF SERVICE

        This is to certify that the foregoing was filed electronically on the 2nd day of November,

2020, in accordance with the Court’s Electronic Filing Guidelines. Notice of this filing will be

sent to all parties by operation of the Court’s Electronic Filing System. Parties may access this

filing through the Court’s Filing System.


                                            ___/s/ Robert A. Zimmerman_________________
                                            Robert A. Zimmerman (0055478)
                                            One of the Attorneys for Defendant
                                            Courtad-Dalton, LLC.




                                                2
13926047 v1
